Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/17/2021 was filed after the mailing date of the application on 12/05/2016.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 11-13, 25, 40, and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US patent 4455343 (Temple).
claims 1, 4, 5, and 40, Temple teaches a thermoplastic mat comprising glass fibers (column 3, lines 30-44) [claims 4 and 5].  The film forming polymer and thermoplastic polymer may comprise other substances, such as pva and cellulose (read on binder composition) (pva: column 4, lines 67-70; column 6, lines 50-65; cellulose: column 7, lines 1-29).  The glass fibers may be treated with a sizing composition having a film former (column 1, lines 46-47) which may include a polyolefin emulsion (column 2, lines 1-4). The mat is formed by heating and flowing glass fibers and a polymer, and stamping into a mat shape (column 3, lines 39-51) which would produce a non-woven pasting mat wherein the binder composition is holding the fibers together.
Temple does not explicitly state that the organic active compound would be operable to reduce sulphation in a lead-acid battery, however Temple discloses the same chemical composition. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Products of identical chemical composition can not have mutually exclusive properties. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  The limitation “are operable to reduce sulphation in a lead-acid battery” is intended use.  The recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The pasting mat of Temple is the same as the pasting mat of the instant claim, and therefore capable of the intended use and the claim limitations have been met. 
claim 2, Temple teaches that the thermoplastic polymer may be an acrylic resin (column 3, lines 30-45; column 7, lines 1-24).
With respect to claims 3, 11-13, 43, Temple does not explicitly teach the acid resistance of the binder (claims 3 and 12-13), an increase of a lifecycle of a lead-acid battery (claim 11), or the electrical resistance of the mat (claims 12-13), however Temple discloses the same chemical composition and same mat. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Products of identical chemical composition can not have mutually exclusive properties. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The limitation “is operable to increase the life cycle of a lead-acid battery” or “is capable of increasing…” [claim 43] is intended use.  The recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The pasting mat of Temple is the same as the pasting mat of the instant claim, and therefore the claim limitations have been met. 
With respect to claim 25, Temple teaches that the glass fibers are treated with a sizing composition by mixing (forming a slurry) (column 3, lines 5-19).  The treated glass fibers are then used to form a mat by heating an mixing with polymers, which are then stamped in a mold (column 3, lines 30-61) and the binder is cured (column 1, lines 48-57).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US patent 4455343 (Temple) as applied to claims 1 and 5 above, and further in view of US PGPub 3862861 (McClelland).
Temple teaches the glass mat as discussed above, wherein the glass fibers may have fine diameters (column 5, lines 50-53), but fails to teach a diameter as discussed in the instant claims. McClelland teaches a mat comprising fiber glass material having a fiber diameter of 0.2 to 10 microns which results in high surface area (column 5, line 46 – column 6, line 5).  It would have been obvious to one of ordinary skill in the art at the time of filing to use glass fibers having a diameter of 0.2 to 10 microns, which has significant overlap with the claimed diameter, for the glass mat of Temple in order to increase the surface area as taught by McClelland.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US patent 4455343 (Temple) as applied to claim 1 above, and further in view of US Patent 5584965 (Ogata).
.  

Claims 10, 45, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over US patent 4455343 (Temple) as applied to claims 1, 25, and 40 above, and further in view of US PGPub 2012/0070747 (Whear).
Temple teaches the glass fiber mat as discussed above but fails to teach the active compounds of the instant claims.  Temple teaches that suitable surfactants may be wetting agents, emulsifiers, and detergents to prevent the buildup of solids on the apparatus (column 5, lines 10-16).  Whear teaches a separator for a lead acid battery (PP 0053) which may comprise glass fibers (PP 0076).  The separator may include a surfactant (PP 0119) such as a dioctyl sodium sulfosuccinate (PP 0123-0124).  It would have been obvious to one of ordinary skill in the art at the time of filing to use any known surfactant in the glass fiber mat of Temple, such as the dioctyl sodium sulfosuccinate, as taught by Whear. If a person of ordinary skill in the art can implement a predictable variation, and would see the benefit of doing so, §103 likely bars its patentability.  


Claims 14, 15, 22-24, 40, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over US patent 4455343 (Temple) as discussed above, and further in view of US PGPub 2012/0244429 (Lam).
With respect to claims 14, 15, and 22 Temple teaches the glass fiber mat as discussed above, but fails to teach a lead-acid battery comprising the mat.  Lam teaches that carbon fiber non-woven sheets may be used as an electroactive material (PP 0014) in a lead-acid battery having a positive electrode and a negative electrode (PP 0019) and a liquid electrolyte (PP 0125).  The non-woven sheet may be made of glass or carbon fibers (PP 0089), which are known equivalents which both reinforce the mat.  It would have been obvious to one of ordinary skill in the art at the time of filing to use the glass fiber nonwoven sheet of Temple in a lead-acid battery as taught by Lam. If a person of ordinary skill in the art can implement a predictable variation, and would see the benefit of doing so, §103 likely bars its patentability.  
With respect to claims 23 and 24, Lam teaches that the carbon fiber non-woven sheet may be coated on both sides of the electrode (PP 0159, Fig. 1a, 1b, reference 108).
With respect to claim 44, Temple teaches the glass fiber mat as applied to claim 40 above, but fails to teach a lead-acid battery comprising the mat.  Lam teaches that carbon fiber non-woven sheets may be use as an electroactive material (PP 0014) which may be used in a lead-acid battery having a positive electrode and a negative electrode (PP 0019) and a liquid electrolyte (PP 0125). The non-woven sheet may be made of glass or carbon fibers (PP 0089), which are .  

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US patent 4455343 (Temple) and US PGPub 2012/0244429 (Lam) as applied to claim 14 above, and further in view of US PGPub 3862861 (McClelland).
Temple and Lam teach the glass mat as discussed above, wherein the glass fibers may have fine diameters (Temple, column 5, lines 50-53), but fail to teach a diameter as discussed in the instant claims. McClelland teaches a mat comprising fiber glass material having a fiber diameter of 0.2 to 10 microns which results in high surface area (column 5, line 46 – column 6, line 5).  It would have been obvious to one of ordinary skill in the art at the time of filing to use glass fibers having a diameter of 0.2 to 10 microns, which has significant overlap with the claimed diameter, for the glass mat of Temple in combination with Lam in order to increase the surface area as taught by McClelland.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US patent 4455343 (Temple) and US PGPub 2012/0244429 (Lam) as applied to claim 14 above, and further in view of US Patent 5584965 (Ogata).
Temple and Lam teach the glass mat as discussed above, wherein the glass fibers may be chopped to any desired length (Temple, column 5, lines 53-55), but .  

Claims 21 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over US patent 4455343 (Temple) and US PGPub 2012/0244429 (Lam) as applied to claims 14 and 44 above, and further in view of US PGPub 2012/0070747 (Whear).
Temple and Lam teach the glass fiber mat as discussed above but fails to teach the active compounds of the instant claims.  Temple teaches that suitable surfactants may be wetting agents, emulsifiers, and detergents to prevent the buildup of solids on the apparatus (column 5, lines 10-16).  Whear teaches a separator for a lead acid battery (PP 0053) which may comprise glass fibers (PP 0076).  The separator may include a surfactant (PP 0119) such as a dioctyl sodium sulfosuccinate (PP 0123-0124).  It would have been obvious to one of ordinary skill in the art at the time of filing to use any known surfactant in the glass fiber mat of Temple in combination with Lam, such as the dioctyl sodium sulfosuccinate, as taught by Whear. If a person of ordinary skill in the art can implement a predictable variation, and would see the benefit of doing so, §103 likely bars its patentability.  

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over US patent 4455343 (Temple) as applied to claim 40 above, and further in view of US PGPub 2015/0140404 (Yoo). 
Temple teaches the glass fiber mat as discussed above, but fails to teach the amount of cellulose in the mat.  Yoo teaches a porous separator wherein cellulose is added to a binder resin in an amount of 0.5 weight % (PP 0086).  It would have been obvious to one of ordinary skill in the art at the time of filing to use the cellulose of Temple in any known amount, such as 0.5 wt% as taught by Yoo.  Where the general conditions of a claim are disclose in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05, II. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802.  The examiner can normally be reached on M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 






/R.L.Z/Examiner, Art Unit 1724                                                                                                                                                                                                        

/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724